Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 13, 2016

                                     No. 04-14-00331-CV

                                       Gene DEVOLL,
                                          Appellant

                                              v.

                       Rebecca DEMONBREUN and William Dowds,
                                    Appellees

                 From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-CI-05169
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER

        On January 16, 2015, we abated this appeal based on Norris DeVoll’s petition for
bankruptcy filed in the United States Bankruptcy Court for the Western District of Texas under
case number 15-50122-CAG. See TEX. R. APP. P. 8.1. Although Norris DeVoll is neither an
appellant nor appellee in this appeal, his community property interest in Paulette DeVoll’s
partnership interest—which is the subject of this appeal—was property that may have been part
of the bankruptcy estate. See 11 U.S.C. § 541 (2006) (“Property of the estate”).
       In our January 16, 2015 order, we suspended this appeal and all time periods under the
Texas Rules of Appellate Procedure from the date the bankruptcy petition was filed in the
bankruptcy court. See TEX. R. APP. P. 8.2. We advised the parties the appeal would remain
suspended unless and until it was reinstated in accordance with Rule 8.3. See id. R. 8.3(a).
        On June 20, 2016, appellant Gene DeVoll filed a motion to reinstate the appeal and
attached a certified copy of the bankruptcy court’s April 26, 2015 Discharge of Debtor order in
case number 15-50122-CAG. See id. The order states that Norris J. DeVoll “is granted a
discharge under section 727 of title 11, United States Code.” Appellant’s motion to reinstate
also includes a copy of the final judgment in adversary case number 15-05025-CAG. That
judgment lists William Dowds and Rebecca Demonbreun, appellees in this appeal, as plaintiffs
in case number 15-05025-CAG.
       We REINSTATE this appeal on this court’s docket. We WITHDRAW the previous
submission date of November 12, 2014. We set this appeal for submission on briefs only on
Wednesday, August 3, 2016 before a panel consisting of Chief Justice Marion, Justice Alvarez,
and Justice Chapa. No supplemental briefing is required.


It is so ORDERED on July 13, 2016.

                                             PER CURIAM




ATTESTED TO: ___________________________________
             Keith E. Hottle
             Clerk of Court